Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22082 Name of Fund: BlackRock EcoSolutions Investment Trust (BQR) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock EcoSolutions Investment Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2007 Date of reporting period: 11/01/2006  10/31/2007 Item 1  Report to Stockholders EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Closed-End Funds ANNUAL REPORT | OCTOBER 31, 2007 BlackRock Dividend Achievers TM Trust (BDV) BlackRock Enhanced Dividend Achievers TM Trust (BDJ) BlackRock Strategic Dividend Achievers TM Trust (BDT) BlackRock EcoSolutions Investment Trust (BQR) BlackRock Global Energy and Resources Trust (BGR) BlackRock Global Equity Income Trust (BFD) BlackRock Global Opportunities Equity Trust (BOE) BlackRock Health Sciences Trust (BME) BlackRock International Growth and Income Trust (BGY) BlackRock Real Asset Equity Trust (BCF) BlackRock S&P Quality Rankings Global Equity Managed Trust (BQY) BlackRock World Investment Trust (BWC) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page A Letter to Shareholders 1 Annual Report: Trust Summaries 2 Financial Statements: Portfolio of Investments 14 Statements of Assets and Liabilities 60 Statements of Operations 62 Statements of Changes in Net Assets 64 Financial Highlights 66 Notes to Financial Statements 78 Report of Independent Registered Public Accounting Firm 86 Dividend Reinvestment Plans 87 BlackRock Privacy Principles 87 Additional Information 88 Trustees Information 91 Section 19 Notices 93 A Letter to Shareholders THIS PAGE NOT PART OF YOUR FUND REPORT Dear Shareholder The October reporting period was fairly tumultuous for financial markets, but culminated in positive performance for most major benchmarks: Total Returns as of October 31, 2007 6-month 12-month U.S. equities (S&P 500 Index) +5.49 % +14.56 % Small cap U.S. equities (Russell 2000 Index) +2.25 % +9.27 % International equities (MSCI Europe, Australasia, Far East Index) +8.19 % +24.91 % Fixed income (Lehman Brothers U.S. Aggregate Bond Index) +2.68 % +5.38 % Tax-exempt fixed income (Lehman Brothers Municipal Bond Index) +1.30 % +2.91 % High yield bonds (Lehman Brothers U.S. Corporate High Yield 2% Issuer Cap Index) -0.07 % +6.89 % Past performance is no guarantee of future results. Index performance shown for illustrative purposes only. You cannot invest directly in an index. Subprime mortgage woes dominated headlines for much of 2007, but intensified in the summer and fall, spawning a widespread liquidity and credit crisis with ramifications across global markets. The Federal Reserve Board (Fed) and other countries central banks stepped in to inject liquidity into the markets and bolster investor confidence. The Fed cut the federal funds rate by 0.50% in September and another 0.25% on the final day of the reporting period, bringing its target rate to 4.50%. In taking action, the central bankers, who had long deemed themselves inflation fighters, were seeking to stem the fallout from the credit crunch and forestall a wider economic unraveling. By period-end, the Fed had cited the risks between slower economic growth and faster inflation as equally balanced. Amid the volatility throughout the past year, equity markets have displayed surprising resilience.
